Title: To James Madison from Thomas Thompson, 8 March 1789
From: Thompson, Thomas
To: Madison, James


Dr sir
Virginia Js. Rr. Fair Hill 8 March 1789
My Friend Mr. Thomas Pleasants read to me a Paragraph in a letter he wrote you, recommending me, shoud the New Government be adopted & consequent commercial arrangements take place, as a Candidate for the Consulship to the Kingdom of Portugal, at same time solliciting your interest wth. General Washington in my behalf; he also shewd me your answer.
A Severe & tedious indisposition prevented me from waiting upon you while you were yet in Richmond, to thank you for your kind intention, & to confer with you on the best probable means of acquiring to me so desirable an object, wch. I have to regrett as also of being disapointed of being personally known to a Character I so very much esteem.
This goes inclosed to you by Mr. Pleasants; serves to request the continuance of your interest as an obligation I shall ever retain in grateful remembrance, & to intimate that altho’ from my acquaintance with the manners, custums language &c. of the Portuguese, & (I may say) Spanish Nations as they differ very little, I consider myself as best qualify’d to watch over & promote the interest of the United-States in either of those Countries, yet, that shoud neither be attainable, I shou’d be very happy to serve Congress abroad, & thankfull for any apointment they may be pleas’d to honour me with, & from wch. a decent income may be deriv’d, in which the most indefatigable Zeal & attention shall mark my Service. If my personal attendance at New York, woud be of any service in forwardg the success of this business, altho’ not very convenient, I will do myself the pleasure of paying my respects to you there, at the time wch. you may think most suitable.
It may not be improper to mention, that I have been regularly bred to business in the Island of Madeira where I resided constantly for 17 Years. I am with the greatest esteem Dear sir Yr. much Obld. & Obedt. servt.
Thos Thompson
